LAW OFFICES JMS Law Group, PLLC 1000 Woodbury Road, Suite 110 Woodbury, NY 1797 TELEPHONE:(516) 422-6285 FACSIMILE: (516) 422-6286 E-MAIL: jstein@jmslg.com December 23, 2010 Via Facsimile: (202) 772-9185 George K. Schuler Mining Engineer Office of Natural Resources U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-4628 Re: Oregon Gold, Inc. Form 10-K for Fiscal Year Ended December 31, 2009 Filed March 31, 2010 File No. 000-53307 Dear Mr. Schuler: As we discussed, this office represents the above referenced company and will be assisting the company in preparing its response to your letter dated December 9, 2010.The company may be delayed in complying with your request in a timely fashion given the time of year.This shall confirm our agreement whereby you have granted the company an extension of 15 days to reply to your letter. If you have any questions or additional requests please contact the undersigned at the number above. Very truly yours, Jeffrey M. Stein Cc: Yinfang Yang
